Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedhof US 9236688 B2.
	In reference to claim  1, Friedhof teaches a conduction path (102; fig. 2) comprising: a housing (200); a twisted wire pair (134.  See col. 5 lines 2-3 which state 134 can be twisted pairs) that is obtained by twisting together a pair of wires; a pair of terminal fittings (122; fig. 1) that are individually fixed to front end portions of the pair of wires and are inserted into the housing from behind; and a wire (i.e. when 134 is inserted into 204 and 232, 134 will simultaneously move with 204, 232.  For example, if 204, 232 where to be moved forward then the twisted wire pair 134 would simultaneously move forward), wherein the wire holder (204, 232) can move close to the housing (200) in an axial direction and move in a circumferential direction relative to the housing (pertaining to 204 threadedly joined to 200.  See col. 5, lines 34-38).
	In reference to claim 2, Friedhof teaches further comprising: a guide portion (220, 276) that is configured to make the wire holder (204, 232) move close to the housing in the axial direction and make the wire holder move in the circumferential direction relative to the housing.
	In reference to claim  3, Friedhof teaches wherein the guide portion includes: a male screw portion (pertaining to 220) that is formed on an outer peripheral surface of one of the housing (200) and the wire holder; and a female screw portion (pertaining to 276) that is formed in an inner peripheral surface of the other of the housing and the wire holder (204, 232).
In reference to claim  6, Friedhof teaches wherein a magnetic core or an electromagnetic shield (258; fig. 2) that surrounds retwisted regions of the wires (see fig. 3) is attached to at least one of the housing and the wire holder (258 is attached to 232; see figure 3).
In reference to claim  7, Friedhof teaches a connector device (102; fig. 2) comprising: a housing (200); a pair of terminal fittings (122; fig. 1) that are configured to be individually fixed to front end portions of a pair of wires (134) constituting a twisted wire pair (see col. 5, lines 2-3 which state 134 can be twisted pair) and are inserted into the housing (200) from behind; and a wire holder (204, 232) that is separate from the housing and is configured to hold the twisted wire pair such that the twisted wire pair can move together with the wire holder (i.e. when 134 is inserted into 204 and 232, 134 will simultaneously move with 204, 232.  For example, if 204, 232 where to be moved forward then the twisted wire pair 134 would simultaneously move forward), wherein the wire holder (204, 232) (pertaining to 204 threadedly joined to 200.  See col. 5, lines 34-38).
In reference to claim  8, Friedhof teaches wherein a magnetic core or an electromagnetic shield (258; fig. 2) that surrounds retwisted regions of the wires (see fig. 3) is attached to at least one of the housing and the wire holder (258 is attached to 232; see fig. 3).
In reference to claim  9, Friedhof teaches wherein a magnetic core or an electromagnetic shield (258) that surrounds retwisted regions of the wires (see fig. 3) is attached to at least one of the housing and the wire holder (258 is attached to 232; see fig. 3).
In reference to claim  10, Friedhof teaches wherein a magnetic core or an electromagnetic shield (258) that surrounds retwisted regions of the wires (see fig. 3) is attached to at least one of the housing and the wire holder (258 is attached to 232; see fig. 3).  
In reference to claim 11, Friedhof teaches wherein a magnetic core or an electromagnetic shield (258) that surrounds retwisted regions of the wires (see fig. 3) is attached to at least one of the housing and the wire holder (258 is attached to 232; see fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Friedhof US 9236688 B2 or, in the alternative, under 35 U.S.C. 103 as obvious over Friedhof US 9236688 B2 in view of Dorleijn et al. US 7275854 B2.
	In reference to claim  4, Friedhof teaches that other types of securing features may be used in laternative embodiments other than external threads 220 to secure 204 to 200 (see col. 5, lines 34-38).  Therefore this is seen to encompass Claim 4 claimed the guide portion includes: a substantially L-shaped guide groove that is formed in a peripheral surface of one of the housing and the wire holder; and a guide pin that is formed on a peripheral surface of the other of the housing and the wire holder and slides along the guide groove.
	Should the 102(a)(1) rejection of claim 4 by Friedhof be at issue, Dorleijn teaches of a substantially L-shaped guide groove (25; fig. 2A) that is formed in a peripheral surface (outer surface of 24; fig. 2A) of one component; and a guide pin (29) is formed on a peripheral surface (surface of 28; fig. 2A) of another component and slides along the guide groove.  Using the teachings of Dorleijn to arrive at the results of claim 4 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Dorleijn to modify Friedhof as an alternative structure to securely join the wire holder and housing together, therefore new results are not produced.
 
	
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Friedhof US 9236688 B2 or, in the alternative, under 35 U.S.C. 103 as obvious over Friedhof US 9236688 B2 in view of Zemba US 7011544 B1.
	In reference to claim  5, Friedhof teaches that other types of securing features may be used in laternative embodiments other than external threads 220 to secure 204 to 200 (see col. 5, lines 34-38).  Therefore this is seen to encompass Claim 5 claimed wherein the guide portion includes: a spiral guide groove that is formed in a peripheral surface of one of the housing and the wire holder; and a guide pin that is formed on a peripheral surface of the other of the housing and the wire holder and slides along the guide groove.  
	Should the 102(a)(1) rejection of claim 5 by Friedhof be at issue, Zemba teaches a spiral guide groove (47a; fig. 4) that is formed in a peripheral surface of one component; and a guide pin (3B; fig. 2, 7) that is formed on a peripheral surface of the other component and slides along the guide groove.  Using the teachings of Zemba to modify Friedhof to arrive at the results of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Zemba to modify Friedhof as an alternative structure to securely join the wire holder and housing together, therefore new results are not produced.



Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         11/09/2021